FILED
                             NOT FOR PUBLICATION                             MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30189

               Plaintiff - Appellee,             D.C. No. 4:08-cr-00141-SEH

   v.
                                                 MEMORANDUM *
 TIMOTHY BRUCE RUDDLE,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Timothy Bruce Ruddle appeals from his 210-month sentence imposed

following a guilty-plea conviction for receipt of child pornography, in violation of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
18 U.S.C. § 2252A(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and

we affirm.

       Ruddle contends that the district court procedurally erred by failing

adequately to explain the sentence imposed and that the sentence, at the high-end

of the Sentencing Guidelines, is substantively unreasonable. The record reflects

that the district court adequately explained the sentence. See United States v.

Perez-Perez, 512 F.3d 514, 516-17 (9th Cir. 2008). Further, in light of the totality

of the circumstances and the factors set forth in 18 U.S.C. § 3553(a), the sentence

is not unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

       AFFIRMED.




GT/Research                                2                                      09-30189